Citation Nr: 0822158	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
September 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim.

In January 2008, the Board reopened the claim and remanded 
the issue to the RO (via the Appeals Management Center (AMC)) 
for adjudication on the merits.  After completion of the 
requested action, the AMC returned the case to the Board for 
appellate review.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c) (West 2002).  


FINDINGS OF FACT

1.  The veteran did not sustain a right knee injury in 
service, and did not experience chronic right knee disease or 
symptoms in service. 

2.  Symptoms of a right knee disorder were not continuous 
after service separation, but first manifested years after 
service.

3.  Currently diagnosed right knee disability is not related 
to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Additionally, in 
November 2007, the veteran was notified of the way initial 
disability ratings and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a right knee 
disability because there is no evidence of right knee 
disability in service or for several years following service.  
Thus, while there is a current diagnosis of a right knee 
disability, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of right knee pathology in service and 
the first suggestion of pertinent disability many years after 
active duty, relating a right knee disability to service 
would certainly be speculative.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A(a)(2).  The duties to notify and assist 
have been met.



Service Connection for Right Knee Disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Arthritis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran attributes his current right knee disability to 
an in-service accident during which he was thrown from the 
back of a truck.  A review of the veteran's service treatment 
records shows that, in November 1946, the veteran was a 
passenger in a truck that overturned, and that he injured his 
right shoulder and left thigh.  He was transported by 
ambulance to the U.S. Naval Hospital Guam, where he 
complained of right shoulder pain.  A right shoulder muscle 
strain was diagnosed and the veteran was found fit for duty.  
There was no reference to a right knee injury.  The veteran's 
July 1947 separation examination is negative for knee 
complaints.  

Post-service medical evidence indicates that the veteran was 
involved in a bicycle accident in July 1981, during which he 
injured his right knee.  A September 1983 private record from 
Dr. E.D.G. indicated that a July 1981 X-ray (not of record) 
had shown osteochondritis dessicans on the femur, which at 
that time "had not broken down into the knee joint."  A VA 
X-ray conducted in February 1982 showed no fracture, 
dislocation, or degenerative changes; however, there was a 
"round ossific density" noted that had the appearance of 
osteochondritis dessicans.  A right knee disorder consistent 
with arthritis was diagnosed. 

In August 1989, the veteran underwent right knee arthroscopy.  
The post-operative diagnosis was osteoarthritis and loose 
body, torn medial meniscus, synovial plica and large chondral 
defect in the medial femoral condyle.  An opinion on the 
etiology of the right knee disorder was not offered.  
Subsequent medical records show that the veteran recovered 
well, although permanent sequelae were expected.  

In February 1997, a VA X-ray showed slight narrowing in the 
medial joint space; otherwise, the knee was said to be 
"normal."  VA clinical notes dated from 2000 to the present 
time show that the veteran has often presented with right 
knee discomfort attributed to osteoarthritis.  An etiology of 
the veteran's right knee disorder has not been offered by his 
VA treatment providers.    

After a review of all the evidence, including the veteran's 
statements and personal hearing testimony, the Board finds 
that the weight of the evidence demonstrates that the veteran 
did not sustain a right knee injury in service, and did not 
experience chronic right knee disease or symptoms in service.  
While there is evidence of an in-service truck accident in 
November 1946, the weight of the evidence demonstrates that 
the veteran did not sustain a right knee injury at that time.  
The Board has weighed and considered the veteran's personal 
hearing testimony that he also experienced a right knee 
injury in service, but finds that this statement is 
outweighed by the veteran's other testimony indicating that 
he was not treated for a right knee injury in service, and 
the absence of contemporaneous service treatment evidence of 
a right knee injury, and the absence of any complaints or 
history of right knee injury at service separation.  

The Board also finds that symptoms of a right knee disorder 
were not continuous after service separation, but first 
manifested years after service.  There is no evidence of 
post-service complaints, findings, or treatment for decades 
after service until 1981, when the veteran sustained an 
injury in a motorcycle accident.  There is evidence of a July 
1981 injury to the knee after which osteochondritis dessicans 
was discovered.  

The Board further finds that the currently diagnosed right 
knee disability is not related to service.  Neither the 
veteran's treatment providers nor the VA examiner who 
evaluated the veteran in February 1982 attributed the 
veteran's current right knee disability to his service.  In 
light of the lack of in-service knee pathology, a lack of 
continuity of symptomatology from service, and the absence of 
competent evidence relating the current right knee disability 
to service, service connection on a direct basis is not 
warranted.  

With regard to presumptive service connection, there were no 
manifestations of arthritis or degenerative changes within 
one year after service.  The first indication of degenerative 
changes to the right knee was many years after service in 
February 1982, when a VA examiner found residuals of a right 
knee injury "with arthritis."  There was no evidence of 
right knee arthritis within the first post-service year.  
Thus, the statutory presumption contained in 38 C.F.R. §§ 
3.307 and 3.309 is not for application.

The Board acknowledges the veteran's belief that his right 
knee disorder is causally related to active service; however, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).



In conclusion, a preponderance of the evidence is against a 
finding that the veteran's right knee disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


